DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/325,790 filed on 2/23/21.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  the claims depend from a cancelled claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobari (US 2011/0241586) in view of Applicant Admitted Prior Art, NPL “Modified Field Oriented Control for Smooth Torque Operation of a BLDC Motor” by Lazor et al.

Regarding claim 1, Tobari teaches:
 	A method for closed-loop control of a synchronous machine (2)(Fig. 1 closed loop control since the system uses feedback values for motor 101), the method comprising: 
iu, iv, iw, measured value of a controlled current of the motor) in a stator-oriented coordinate system (iu, iv and iw is in stator oriented coordinate system);
 transforming (S2) the detected measured value from the stator-oriented coordinate system into a field-oriented coordinate system (coordinate conversion section 106 transforms the detected measured value iu, iv, iw to Iqc , Idc; thus to field oriented coordinate system);
calculating (S3) a manipulated variable for actuating the synchronous machine (2) in the field-oriented coordinate system (current control calculation section 110 calculating a manipulated variable Vdc*, Vqc* from current feedback and rotor position; Examiner’s note: according to Applicant’s specification, manipulated value is calculated from current/voltage and rotor position); 
transforming (S4) the calculated manipulated variable from the field-oriented coordinate system into the stator-oriented coordinate system (coordinate conversion section 111 transforms the calculated manipulated variable Vdc*, Vqc* into Vu*, VV* and Vw*, thus stator-oriented coordinate system); and 
actuating (S5) the synchronous machine (2) on the basis of the manipulated variable transformed into the stator-oriented coordinate system (Vu*, VV* and Vw* input to power converter 102 to actuate motor 101).
Tobari doesn’t explicitly teach 
wherein the transformation of the calculated manipulated variable from the field-oriented coordinate system into the stator-oriented coordinate system comprises a transformation into a curve of the manipulated variable that is non-sinusoidal in relation to a rotor angle of the synchronous machine (2) in the stator-oriented coordinate system such that a non-sinusoidal function arises as a function of the manipulated variable based on the rotor angle of the synchronous machine in the stator-oriented coordinate system, and 

Examiner’s note: Applicant in their filed application para 0014-0015 described the procedure of obtaining desired non-sinusoidal curves of the manipulated variables, high frequency alternating components being superposed onto the field-oriented manipulated variables as known procedure in the NPL “Modified Field Oriented Control for Smooth Torque Operation of a BLDC Motor”. 
Further page 13 last 4 lines of the last paragraph of filed application further reinstates that this transformation of detected controlled variable in suitable fashion into a field-oriented coordinate system, can take account to a known, non-sinusoidal curve of the controlled variable.
However, Lazor teaches wherein the transformation of the calculated manipulated variable from the field-oriented coordinate system into the stator-oriented coordinate system comprises a transformation into a curve of the manipulated variable that is non-sinusoidal in relation to a rotor angle of the synchronous machine (2) in the stator-oriented coordinate system ( Page 183 see Fig. 4 where the values in dq synchronous frame are changed into stationary frame to apply the voltages into the motor terminals. Page 182 col. 2 variables k and µ and introducing these two and allowing the transformation of these non-sinusoidal required currents to the dq reference frame with unalterable magnitude, i. e. normalized curves) such that a non-sinusoidal function arises as a function of the manipulated variable based on the rotor angle of the synchronous machine in the stator-oriented coordinate system (fig. 1 normalized functions of back-EMF and switching sequence for inverter determined from the information of the position of the rotor), and 
Fig. 4 shows modified field oriented control and equation 21 uses constants values leading to normalized curves and Fig. 5 shows non sinusoidal curves. Fig. 6 a transformation of the currents from the FOC into the SOC. Fig. 6 compares the dq feedback currents on the output of the BLDC model with significant perturbation of the magnitude, i.e. high frequency alternating component, and on the output of extended transformation, modified currents, with unalterable magnitude. Further in page 182 col 2 states the modification of the FOC for BLDC motor allowing the transformation of the non-sinusoidal required current to the dq reference frame as a function of the electrical position of the rotor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transformation into a curve of the manipulated variable that is non-sinusoidal of Lazor into the closed loop control of Tobari in order to have a smooth produced torque to the dq reference frame. 

Regarding claim 2, Tobari teaches:
The method as claimed in claim 1, wherein the manipulated variable in the steady state comprises a non-sinusoidal current curve and/or a non-sinusoidal voltage curve (Fig. 4 shows a non-sinusoidal voltage curve) in the stator-oriented coordinate system.  

Regarding claim 3, Tobari teaches:
([0155]).  

Regarding claim 12, Tobari teaches:
The method as claimed in claim 1, including a step for establishing an induced voltage curve of the synchronous machine (2) rotating in the idle state as a function of the rotor angle of the synchronous machine (2), wherein step (S3) for calculating the manipulated variable for actuating the synchronous machine (2) (induced-voltage coefficient setting section 108).  

Regarding claim 13, Tobari teaches:
A closed-loop control apparatus (1) for a synchronous machine (2) (Fig. 1 closed loop control since the system uses feedback values for motor 101), comprising: 
a measuring device (10) (measuring device 104)configured to capture a controlled variable of the synchronous machine (2) (iu, iv, iw, measured value of a controlled current of the motor); 
a first transformation device (11) configured to transform the detected controlled variable of the synchronous machine (2) from a stator-oriented coordinate system into a field-oriented coordinate system (coordinate conversion section 106 transforms the detected measured value iu, iv, iw to Iqc , Idc; thus to field oriented coordinate system); 
current control calculation section 110 calculating a manipulated variable Vdc*, Vqc* from current feedback and rotor position; Examiner’s note: according to Applicant’s specification, manipulated value is calculated from current/voltage and rotor position) and using a predetermined threshold (T*, torque command);
 	a second transformation device (13) configured to transform the calculated manipulated variable from a field-oriented coordinate system into a stator-oriented coordinate system (coordinate conversion section 111 transforms the calculated manipulated variable Vdc*, Vqc* into Vu*, VV* and Vw*, thus stator-oriented coordinate system), wherein the curve of the transformed manipulated variable with respect to the rotor angle of the synchronous machine (2) has a non-sinusoidal curve in the stator-oriented coordinate system (Fig. 4 shows the manipulated variable transformation into the stator-oriented coordinate system comprising a transformation into a curve that is non-sinusoidal in relation to the rotor angle); such that a non-sinusoidal function arises as a function of the manipulated variable based on the rotor angle of the synchronous machine in the stator- oriented coordinate system (fig. 1 normalized functions of back-EMF and switching sequence for inverter determined from the information of the position of the rotor);
Tobari doesn’t explicitly teach 
an actuation device (14) that is designed to actuate the synchronous machine (2) using the non-sinusoidal manipulated variable that was transformed into the stator-oriented coordinate system wherein a constant value xd of the field-oriented direct-axis component of the manipulated variable leads to normalized curves xd,aO (p el) and x d,b0(pel) in the stator-oriented coordinate system and wherein a constant value x q of the field-oriented quadrature-axis component of the manipulated variable leads to normalized curves xq,a0(p el) and x q,b0(pel) in the stator-oriented coordinate system 
Examiner’s note: Applicant in their filed application para 0014-0015 described the procedure of obtaining desired non-sinusoidal curves of the manipulated variables, high frequency alternating components being superposed onto the field-oriented manipulated variables as known procedure in the NPL “Modified Field Oriented Control for Smooth Torque Operation of a BLDC Motor”. 
However, Lazor et al teaches an actuation device (14) (motor control with smooth torque operation is the actuation device) that is designed to actuate the synchronous machine (2) (Fig. 2 shows BLDC motor connected to inverter) using the non-sinusoidal manipulated variable that was transformed into the stator-oriented coordinate system
 wherein a constant value xd of the field-oriented direct-axis component of the manipulated variable leads to normalized curves xd,aO (p el) and x d,b0(pel) in the stator-oriented coordinate system and wherein a constant value x q of the field-oriented quadrature-axis component of the manipulated variable leads to normalized curves xq,a0(p el) and x q,b0(pel) in the stator-oriented coordinate system and wherein the normalized curves x d,a0(p el), x d,b0(pel) x q,a0(pel) and x qb0(p el) comprise at least one non- sinusoidal curve (Fig. 4 shows modified field oriented control and equation 21 uses constants values leading to normalized curves and Fig. 5 shows non sinusoidal curves. In Fig. 6 a transformation of the currents from the FOC into the SOC. Fig. 6 compares the dq feedback currents on the output of the BLDC model with significant perturbation of the magnitude, i.e. high frequency alternating component, and on the output of extended transformation, modified currents, with unalterable magnitude. Further in page 182 col 2 states the modification of the FOC for BLDC motor allowing the transformation of the non-sinusoidal required current to the dq reference frame as a function of the electrical position of the rotor).

 
Regarding claim 14, Tobari teaches:
The closed-loop control apparatus (1) as claimed in claim 13, wherein the first transformation device (11) is configured to transform at least partly non-sinusoidal curves of the controlled variable in the stator-oriented coordinate system into constant-curve controlled variables in the field-oriented coordinate system ([0093]).  

Regarding claim 15, Tobari teaches:
 The closed-loop control apparatus (1) as claimed in claim 13, further comprising a memory device configured to save transformation values for one or more transformations between the stator-oriented coordinate system and the field-oriented coordinate system, wherein the first transformation device (11) and/or the second transformation device (13) is configured to carry out the transformation using the saved transformation values ([0142]-[0143]: an ECU including the coordinate conversion section 106, 111).
  
Regarding claim 16, Tobari teaches:
The method as claimed in claim 1, wherein the manipulated variable in the steady state comprises a non-sinusoidal current curve in the stator-oriented coordinate system (Fig. 4 shows a non-sinusoidal voltage curve).  

Regarding claim 17, Tobari teaches:
The method as claimed in claim 1, wherein the manipulated variable in the steady state comprises a non-sinusoidal voltage curve in the stator-oriented coordinate system (Fig. 4 shows a non-sinusoidal voltage curve).   

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks with respect to 112b) is persuasive. Thus the 112 b) rejection is withdrawn.

 Applicant’s arguments with respect to the 103 rejection have been considered but they are not persuasive.
Applicant has argued that Lazor fails to teach the subject matter of the new amended claim 1 and that constant values leading to normalized curves in the stator-oriented system. 
Examiner disagrees. The amended subject matter of claim 1 recite no new invention. The constant values x_d and x_q of the field oriented direct axis and quadrature axis are derived using the known forward Park transform and the equation x_d = xa*cos (p_el) + xb*sin (p_el) and 
x q = -x_a*sin(p_el) + xb*cos (p_el) with (p_el) being the rotor angle. 
Examiner has pointed out in the rejection as “Examiner’s note” that para 0014-0015 describe the obtaining desired non-sinusoidal curves of the manipulated variable on to the FOC as a known transformation in Lazor art. Further page 13 last 4 lines of the last paragraph of filed application further known, non-sinusoidal curve of the controlled variable.
The prior art Lazor teaches the Page 183 see Fig. 4 where the values in dq synchronous frame are changed into stationary frame to apply the voltages into the motor terminals. Fig. 4 shows modified field oriented control and equation 21 uses constants values leading to normalized curves and Fig. 5 shows non sinusoidal curves. Fig. 6 a transformation of the currents from the FOC into the SOC.
Therefore, claim 1 is not allowable over the prior art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
6/15/2021

/KAWING CHAN/Primary Examiner, Art Unit 2846